Case: 12-60803       Document: 00512347151         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013

                                     No. 12-60803                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



VERONICA JANET ONATE-AVILAR,

                                                  Petitioner
v.

JANET NAPOLITANO, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY,

                                                  Respondent



                           Petition for Review of an Order
                      of the Department of Homeland Security
                               DHS No. A092 950 296


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Petitioner, Veronica Janet Onate-Avilar, seeks review of the decision
of the Department of Homeland Security to reinstate the order of her removal
after her conviction of an aggravated felony. She was deported in 1999 but now
in the United States objects to reinstatement of the prior order pursuant to 8
U.S.C. § 1231(a)(5).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60803     Document: 00512347151     Page: 2    Date Filed: 08/20/2013



                                  No. 12-60803

      This court has jurisdiction to review only a claim of constitutional or legal
error. We find none.
      Petitioner argues only that the order of reinstatement lacks proof that she
has illegally reentered the United States, and that she was denied the right to
make a statement.
      For the reinstatement, no hearing is conducted and it is only necessary for
the immigration officer to determine the identity, to obtain the prior order of
removal, and to determine the unlawful reentry by considering her statements
and any relevant evidence. 8 C.F.R. § 241.8(a)(1)–(3). In this case, the officer
inquired and was told by her that she was present in the United States without
documents to allow it. She then and at no other time has claimed legal reentry
to this country. This court cannot fault the determination of the officer.
      Her claim that she was denied the opportunity to make a statement is
explained by her refusal to do so without the presence of an attorney. There is
no suggestion for what could have been said or to warrant participation by an
attorney. No prejudice is suggested.
      The petition is DENIED.




                                        2